DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Halloran in US Patent 2571750.
Regarding Claim 12, O’Halloran teaches a mobility device comprising a frame (1), a user-support portion (the flat top of 1) coupled to the frame for supporting a user thereon, at least one front wheel (4 toward 12) mounted at a front end of the frame, at least one rear wheel (4 away from 12) mounted at a rear end of the frame, and a steering mechanism; the steering mechanism comprising a steering actuator (13) for operation by the user to control a direction of movement, and a steering linkage (including such as 2, 3, 20, 25/26 or 27/28) linking operation of the steering actuator to a turning movement of the at least one front wheel and also to a turning movement of the at least one rear wheel.
Regarding Claim 13, O’Halloran teaches a ”knee walker” (the device can be knelt upon).
Regarding Claim 14, O’Halloran teaches that the steering linkage imparts a first turning rotational direction on the at least one front wheel, and a second turning rotational direction on the at least one rear wheel, the first and second turning rotational directions being generally opposite one another (see Figs. 5-8).
Regarding Claim 15, O’Halloran, through the normal and customary use of the device, a method of controlling movement of a knee walker mobility device having at least one front wheel (4 toward 12) and at least one rear wheel (4 away from 12), the method comprising linking a turning movement (via 2, 3, 20, 25/26 or 27/28) of the at least one front wheel with a turning movement of the at least one rear wheel.
Regarding Claim 16, O’Halloran teaches that the turning movement of the at least one front wheel is in an opposite rotational direction to the turning movement of the at least one rear wheel (see Figs. 5-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran in US Patent 2571750 in view of Smith in US Publication 2014/0097592.
Regarding Claim 1, O’Halloran teaches a knee walker with four-wheel steering comprising: a body frame (1), at least one front axle assembly (8), at least one rear axle assembly (8), and a steering system (12); wherein the steering system is configured to drive the at least one front axle assembly in a first rotational direction and the at least one rear axle assembly in an opposite second rotational direction (see Figs. 5-8).
O’Halloran is silent on the use of a knee pad assembly. Smith teaches a knee walker including a body frame (20) at least one front axle assembly (200), at least one rear axle assembly (110), and a knee-pad assembly (90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Halloran by adding a knee pad as taught by Smith in order to provide a more comfortable place for the user to rest their body. 
Regarding Claim 2, O’Halloran, as modified, teaches that the steering system comprises a handlebar (13), a steering column (12) , a steering sleeve (12b), and a plurality of linkage mechanisms (such as 2, 3, 20, 25/26 or 27/28).
Regarding Claim 3, O’Halloran, as modified, teaches that the linkage mechanisms are tie-rods (25 and 26).
Regarding Claim 4, O’Halloran, as modified, teaches that the linkage mechanisms are cables (27/28).
Regarding Claim 5, O’Halloran, as modified, teaches that the linkage mechanisms comprise tie-rods (2 and 3) and cables (27/28).
Regarding Claim 6, O’Halloran, as modified, teaches that the at least one front axle assembly and the at least one rear axle assembly are cooperatively connected to the steering column, steering sleeve, and handlebar by the plurality of linkage mechanisms (such as 25 and 26).
Regarding Claim 7, O’Halloran, as modified, teaches that the knee walker comprises two rear axle assemblies (8 on either side), the two rear axle assemblies being cooperatively connected to one another by one of the plurality of linkage mechanisms (including 3).
Regarding Claim 8, O’Halloran, as modified, teaches that the knee walker comprises two front axle assemblies (8 on either side) and two rear axle assemblies (8 on either side) pivotally mounted to the body frame.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over O’Halloran , as modified, as applied to Claim 1 above in view of Humphrey in US Patent 6517092. O’Halloran, as modified, is silent on the use of brakes. Humphrey teaches a knee walker including at least one brake assembly (30), the knee walker comprising two rear axle assemblies (54) and two brake assemblies (38) wherein one brake assembly is mounted to each of the two rear axle assemblies and the two brake assemblies are operated simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Halloran, as modified, by adding brakes as taught by Humphrey in order to provide an easier means for stopping movement of the device.
Allowable Subject Matter
Claims 17-19 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lapham, Ramm et al., Davey et al., Smith et al., Jacobs et al., Laughon, Sr., Walther et al., Janis et al., Accetta, and Hoepner et al. teach kneeling walkers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636